DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1, 5 and 6 in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that dependencies of group II claims have unity with the subject matter of the group I.  This is not found persuasive because the search for obtaining sintered samples of hydroxyapatite, subjecting to constant or variable DC voltage and applying to electrostatic discharge or electric field is not co-extensive particularly with regard to the literature search. Burden consists not only of searching multiple databases for foreign references and literature search. Burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019 was and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/31/2019.  These drawings are acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is vague and indefinite because it is unclear what is meant by “corresponding RMN 31P spectrum,” because said term is not defined in the specification. An ordinary skilled artisan would not be apprised of the metes and bounds of the term “corresponding RMN 31P spectrum” and would not be able to ascertain its meaning based on Applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 2017/0173213) in view of Jerry C.C. Chan et al. (Phy Chem Chem Phys 12, 6692-6697, 2010).
Yates discloses a composition comprising electrically polarized hydroxyapatite crystals and films of such crystals on a substrate (abstract and 0036). The film comprising a plurality of HA crystals (e.g., rod shaped HA crystals) having a crystallographic c-axis substantially normal to the substrate, the film having a residual electrostatic charge of at least 5 mC/cm2 (claim 1). Suitable substrate materials include metals (e.g., titanium, copper, and platinum) and metal alloys (e.g., titanium/aluminum/vanadium, palladium/silver, and various grades of stainless steel), and other conducting materials such as graphite (0045). Additional disclosure includes that polarized hydroxyapatite films can be used in medical devices such as medical implants, electrets, and filters. Devices comprising a polarized hydroxyapatite film with metal nanoparticles disposed on the film, e.g., silver nanoparticles, can be an antimicrobial coating.
Yates fails to teach 31P spectrum showing a peak at 2.6 ppm corresponding to phosphate groups of hydroxyapatite.
Chan discloses solid-state P-31 NMR of octacalcium phosphate (OCP) incorporated with succinate in the study of biomineralization. By taking advantage of the fact that the crystal structures of OCP and octacalcium phosphate-succinate (OCPS) are very similar, an NMR strategy based on the 31P homonuclear double-quantum spectroscopy was developed to assign all the peaks observed in the 31P magic-angle spinning spectrum of OCPS (abstract). Chan earlier shown that the transformation of OCP to hydroxyapatite (HAp) is accomplished by structural rearrangement in the hydration layer, followed by the concatentation of the thus formed Hap sub-lattices (page 6696, JACS, 128, 6909-6918, 2006). Fig. 4a shows the 31P{1H} CPMAS spectrum of the OCP sample. The chemical shifts of the six resolved signals of the CPMAS spectrum were then used to constrain the deconvolution of the 31P MAS spectrum of OCPS (Fig. 4b). On the basis of the chemical shift data, the peaks positioned at 3.4, 3.0, and 1.9 ppm are readily assigned to P1, P2/P4 and P3, respectively. For convenience, the signals at 2.6, -0.4, and -1.5 ppm are referred to as PI, PA, and PB, respectively. It can be inferred from the chemical shift data that PI must be the PO43- species, whereas PA and PB must belong to the HPO42- group. Further, from the XRD data, we do not expect any major structural rearrangement in the apatite layer of OCPS. To probe for any spatial relationship of PI to other phosphorus species, we have carried out the 31P–31P dipolar assisted rotational resonance (DARR) measurements.31 With a mixing time of 300 ms, the spectrum shows that PI is rather isolated from other phosphorus species of OCPS (see the ESIǂ). On the basis of its chemical shift (2.6 ppm), PI is assigned to the Hap co-precipitated with OCPS. With reference to the 31P{1H} heteronuclear correlation (HETCOR) spectrum shown in Fig. 5, a strong correlation peak is indeed observed for the 1H signal at 0.2 ppm and the PI signal at 2.6 ppm. Such a correlation peak is a well-known spectral marker of HAp, which lends strong support to the assignment (page 695). Additional disclosure includes that solid-state 31P NMR has proven to be an effective spectroscopic technique for the study of OCP and its associated transformation process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teachings of solid-state P-31 NMR of hydroxyapatite of Chan into Yates’s a composition comprising electrically polarized hydroxyapatite crystals. The person of ordinary skill in the art would have been motivated to make those modifications because Chan teaches that solid-state NMR strategy developed for the spectral assignment of the 31P NMR spectra may find useful applications in the studies of other phosphorus-containing crystalline or amorphous systems (page 6692) and reasonably would have expected success because solid-state 31P NMR has proven to be an effective spectroscopic technique for the study of OCP and its associated transformation process. 



Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618